RYDER, Judge.
Appellant seeks review of an order denying his motion to suppress. Our review of the record convinces us that the evidence fully supports the trial judge’s decision.
Appellant also contends that condition (13) of the order placing him on probation, which requires him “to permit, during the period of probation, without a warrant, the search of his person, premises or vehicle by any law officer or probation officer at any time” is invalid in light of the holding in Grubbs v. State, 373 So.2d 905 (Fla. 1979). We agree that the condition is invalid to the extent that it allows unrestricted warrant-less searches by law enforcement officers. However, the authorization of searches by appellant’s probation officer is valid.
Accordingly, we affirm the order appealed from but remand the cause with directions to strike the reference to law enforcement officers in condition (13) of appellant’s order of probation.
HOBSON, Acting C. J., and OTT, J., concur.